UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 o TRANSITION REPORT PURSUANT TO 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-53350 AXIS TECHNOLOGIES GROUP, INC. (Exact name of registrant as specified in its charter) DELAWARE 26-1326434 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2055 So. Folsom Street, Lincoln, NE 68522 (Address of principal executive offices) (402) 476-6006 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox The registrant has 64,482,273 shares of $0.001 par value common stock outstanding as of May 31, 2009. 1 Axis Technologies Group, Inc. FORM 10-Q For The Quarter Ended March 31, 2009 INDEX PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 4T. CONTROLS AND PROCEDURES 18 PART II - OTHER INFORMATION ITEM 6. EXHIBITS 18 SIGNATURES 19 2 Index PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Axis Technologies Group, Inc.
